Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00777-CV

                                      Cynthia BAEZA,
                                         Appellant

                                              v.

                                Floyd ZAHN and Helen Zahn,
                                        Appellees

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-07-0622-CVA
                         Honorable Donna S. Rayes, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED December 3, 2014.


                                               _________________________________
                                               Rebeca C. Martinez, Justice